"Worrill, J.
The Supreme Court having, on April 16, 1952 (209 Ga. 113, 70 S. E. 2d, 762), reversed the judgment of this court as to its ruling in the opinion rendered Demember 4, 1951, in the above stated eases (85 Ga. App. 200, 68 S. E. 2d, 236), that the trial court erred in sustaining the plaintiffs’ general demurrers to the defendants’ plea asserting the provisions of the statute of frauds of the State of Washington as a defense to the action, and in striking the same, but not having reviewed the ruling of this court that the trial court erred in denying the defendants’ motions for new trial on the several special grounds mentioned in the opinion of this court, the former judgment of reversal has been vacated as to the rulings on the demurrers; and it is now held, in accordance with the ruling of the Supreme Court, that the trial court did not err in sustaining the plaintiffs’ general demurrers as aforesaid, but the ruling of this court on the judgment of the trial court in denying the defendants’ motions for new trial is reaffirmed for the reasons stated in 85 Ga. App. 200, supra, and judgments of affirmance in part and reversal in part are being entered.

■Judgments affirmed in part and reversed in part.


Sutton, C.J., Gardner, P. J., Felton, Townsend and Carlisle, JJ., concur.